El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
En Caguas, el 22 de junio de 1915, Nicasia Acevedo Nieves compareció ante notario público y expuso, en resumen, que estuvo casada con Eugenio Díaz y obtuvo a su favor sentencia de divorcio; que constante el matrimonio, se concedió a su marido el usufructo de un solar perteneciente al Municipio de Caguas, fabricándose en él una casa con bienes de la socie-dad de gananciales; que se ha tratado de embargar la casa como de Díaz, y que con tal motivo y a los efectos de que la casa se inscriba como propiedad ganancial en el registro, otorga la escritura. Presentado el documento a los fines indi-cados, el registrador se negó a inscribirlo por ‘ ‘ no acreditarse la naturaleza del derecho que se trata de inscribir”; porque “dicho .documento ha sido otorgado sin la intervención y consentimiento de Don Eugenio Díaz,” y porque dicha Nica-sia Acevedo carece “de capacidad legal para otorgar por sí sola el citado documento, toda vez que el matrimonio que existía entre dicha Señora Acevedo j el Don Eugenio Díaz *289fue declarado disuelto por sentencia que se inserta en el documento.”
A nuestro juicio la negativa del registrador está justi-ficada.
Si bien la otorgante del documento estuvo casada, sit matrimonio había sido disuelto en la fecha de la escritura - El divorcio, artículo 173 del Código Civil, lleva consigo la” ruptura completa del vínculo matrimonial y la separación efe propiedad y bienes de todas clases entre los cónyuges. La sociedad de gananciales concluye, artículo 1330 del Código Civil, al disolverse el matrimonio en los casos señalados por el código. Uno de esos casos es el divorcio. Artículo 163, No. 2, del Código Civil. Y disuelta la sociedad, no es árbitro ninguno de los antiguos socios para calificar por sí mismo a quién corresponden los bienes y para inscribir su calificación en el registro de la propiedad, Sino que la sociedad debe liqui-darse de acuerdo con las reglas,establecidas por la ley. Ar-tículo 1331 y siguientes del Código Civil.
Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Síes. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.